Citation Nr: 1827913	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  12-30 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to recognition of the Veteran's surviving son as a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18.


WITNESSES AT HEARING ON APPEAL

The appellant and his friend, Mr. P.C.


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1942 to October 1945, from November 1947 to November 1950, and from November 1950 to August 1954.  He died in February 1970.  The appellant is a surviving child.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2012 decision by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  The Regional Office (RO) in San Diego, California, however, has jurisdiction and certified this appeal to the Board.

In October 2016, the appellant testified before the undersigned Veterans Law Judge during a Travel Board hearing.  A transcript of the proceeding is of record.  During the hearing, this presiding judge agreed to advance this appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).


FINDING OF FACT

The appellant reached the age of 18 on November 18, 1975; he did not become permanently incapable of self-support prior to reaching the age of 18; and, he is not between the ages of 18 and 23 years old and pursuing a course of instruction at an approved educational institution.



CONCLUSION OF LAW

The criteria are not met for entitlement to recognition of the appellant as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18.  38 U.S.C. § 101(4)(A) (West 2014); 38 C.F.R. §§ 3.57, 3.210, 3.356 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board has reviewed the claims file and finds there are no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In this case, the appellant seeks to establish helpless child status for himself as the son of the deceased Veteran.  He maintains that he was in a car accident when he was 17 years old and, while he "was fine after the car crash," he claims a doctor informed him of a spine condition that he was born with.  See Veteran's June 2012 Notice of Disagreement (NOD).  During the October 2016 hearing, the appellant and his friend, Mr. P.C., described how the appellant was unable to play sports with the other kids when he was growing up.  See Board Hearing Tr. at 6.

For purposes of determining eligibility as a claimant, a child must be unmarried and either must be (1) under the age of 18; (2) have become permanently incapable of self-support before the age of 18; or, (3) be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356.  A child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  38 C.F.R. § 3.356(a).

A determination concerning whether a child is shown to be permanently incapable of self-support will be made solely on the basis of whether the child is permanently incapable of self-support through his own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  38 C.F.R. § 3.356(b).

The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her own support.  38 C.F.R. § 3.356(b)(1).

The Board notes that, in a case such as this, the "focus of analysis must be on the claimant's condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing "helpless child" status, the claimant's condition subsequent to his 18th birthday is not relevant.  However, if a finding is made that a claimant was permanently incapable of self-support as of his 18th birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  Id.  This notwithstanding, if the claimant is shown to be capable of self-support at the age of 18, VA is required to proceed no further.  Id.

The record reflects that the appellant was born in November 1957 and attained the age of 18 years in November 1975.  Since the record establishes that the appellant is not under the age of 23, the material issue in this case is whether he was permanently incapable of self-support by reason of physical and/or mental defect before reaching the age of 18 years.  And, to this extent, the preponderance of the evidence indicates that he was not permanently incapable of self-support.

Turning to the evidence of record shows that, in March 1970, the Veteran's surviving spouse (now deceased) submitted an application for dependency and indemnity compensation (DIC) benefits, in which she identified the Veteran's two surviving children [including the appellant].  She did not indicate that either of the two sons [including the appellant] was a "helpless child."

In September 1975, the appellant submitted a request for approval of school attendance, in which he indicated that he was then currently enrolled in school 
full-time.  The October 1975 disability award does not indicate that he was a "helpless child."

Similarly, in October 1976, the appellant submitted another request for approval of school attendance.  Again, he indicated that he was then currently enrolled in school full-time and did not designate or claim that he was a "helpless child."

An administrative decision by the Social Security Administration (SSA) in a claim for Supplemental Security Income (SSI) dated in September 2009 shows that the appellant was found to suffering from chronic back pain secondary to multilevel degenerative disc disease (DDD) and facet disease of varying degree accentuating his congenitally narrowed canal with moderate-to-severe spinal stenosis present at L2-3 and L3-4 and, to a lesser degree, at L4-5.  The administrative decision notes that the appellant had not engaged in substantially gainful activity [i.e. employment] since November 18, 2007 [which was an amended alleged disability onset date from September 1, 2005].  In fact, in support of his claim for SSI, the appellant provided an employment history from 1992 to 2003, where he described working full-time as a landscaper for SeaWorld and in construction.  Specifically, he indicated that he was able to walk, stand sit, climb, stoop [bend down and forward at waist], kneel, crouch, crawl, handle/grab/grasp big objects, reach, and write/type/handle small objects for the duration of his eight-hour work days.  Ultimately, while the adjudicator found the appellant to have the residual functional capacity to perform the full range of sedentary work, after consideration of the entire record, it was determined that the appellant was "disabled" as of November 18, 2007.  That was well beyond what would qualify the appellant to prevail in this appeal, however.

Although VA is required to consider the SSA's findings, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Adjudication of VA and SSA claims is based on different laws and regulations and the award of SSA benefits does not compel the award of VA benefits.  However, while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to an appellant's claim.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993); see also Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) (holding that VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight to such evidence in determining whether to award or deny VA benefits).  Thus, although SSA's determination is not necessarily dispositive of the appellant's claim, it is evidence that must be considered.

But even as required considering this SSA and other evidence, the Board finds that the preponderance of the evidence does not demonstrate that the appellant became permanently incapable of self-support before reaching the age of 18 years.  Despite his competent statements indicating that he was in a car crash at 17, the fact remains that nothing in the record [aside from his and Mr. P.C.'s lay statements made in support of this claim] supports his assertions that he was permanently incapable of self-support before his 18th birthday.  Indeed, to the contrary, the record shows that the appellant was a full-time student immediately before and subsequent to reaching the age of 18 years and, in the course of applying for SSI benefits from the SSA, he substantively described his employment history after he was no longer a student.  

Accordingly, the Board finds that the appellant is not entitled to recognition as the "helpless" child of the Veteran on the basis of permanent incapacity for self-support prior to reaching the age of 18.  Thus, as the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to recognition of the appellant as a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18 is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


